               Case 18-50489-CSS               Doc 522   Filed 09/18/21     Page 1 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE
In re:                                                     )   Chapter 11
                                                           )
MAXUS ENERGY CORPORATION, et al.,                          )
                                                           )   Case No. 16-11501 (CSS)
                           Debtors.1                       )
                                                           )   Jointly Administered
                                                           )
                                                           )
                                                           )
MAXUS LIQUIDATING TRUST,                                   )
                                                           )
                                  Plaintiff,               )   Adversary Proceeding
                                                           )   Case No. 18-50489 (CSS)
                      v.                                   )
                                                           )
YPF S.A., YPF INTERNATIONAL S.A., YPF                      )
HOLDINGS, INC., CLH HOLDINGS, INC.,                        )
REPSOL, S.A., REPSOL EXPLORACIÓN, S.A.,                    )
REPSOL USA HOLDINGS CORP., REPSOL E&P                      )
USA, INC., REPSOL OFFSHORE E&P USA, INC.,                  )
REPSOL E&P T&T LIMITED, and REPSOL                         )
SERVICES CO.,                                              )
                                                           )
                                  Defendants.              )
                                                           )

     FOURTH AMENDED CASE MANAGEMENT PLAN AND SCHEDULING ORDER
         Following the Court’s order resolving certain discovery disputes, dated August 19, 2021

[D.I. 490] (the “August 19, 2021 Discovery Order”), and pursuant to the Status Conference held

on September 1, 2021, counsel to the parties to the above-captioned action (individually, a “Party”

and, collectively, the “Parties”), having met and conferred, respectfully submit this Proposed

Fourth Amended Case Management Plan and Scheduling Order, which the Court now enters.


1
    The Debtors in the above-captioned Chapter 11 cases, along with the last four digits of each
     Debtor’s federal tax identification number, are: Maxus Energy Corporation (1531), Tierra
     Solutions, Inc. (0498), Maxus International Energy Company (7260), Maxus (U.S.)
     Exploration Company (2439), and Gateway Coal Company (7425). The address of each of the
     Debtors is 10333 Richmond Avenue, Suite 1050, Houston, Texas 77042.
                Case 18-50489-CSS          Doc 522      Filed 09/18/21      Page 2 of 4




                                     SCOPE OF DISCOVERY
         1.     Each Party may take discovery on all matters relevant to the Action consistent with
     this Order and the June 23 Order. Nothing in this Order shall be deemed a waiver of any
     Party’s rights to assert any applicable privilege or work-product protections or any other
     appropriate objections to disclosure available under the Federal Rules of Civil Procedure
     (“FRCP”) as applied to this proceeding by the Federal Rules of Bankruptcy Procedure
     (“FRBP”). A Party’s production of information in accordance with this Case Management
     Plan shall not be deemed a concession by such Party as to the relevance or use of such
     documents or information at trial or otherwise.
                    DISCOVERY SCHEDULE AND RELATED MATTERS
         2.      Defendants shall have until April 1, 2019 to answer the Complaint.
        3.     The following schedule shall govern discovery and related matters absent further
     agreement of the parties or order of the Court.
              a. Initial Disclosures. Each Party shall serve its initial disclosures required by Rule
                 26(a)(1) no later than April 24, 2019.
              b. Fact Discovery.2
                      i. All Parties may serve document discovery requests (“Document Request”)
                         on any other Party on or after May 3, 2019. Responses to such requests
                         shall be due within the time permitted by applicable rules.
                     ii. All Parties must serve any other written discovery on any other Party no
                         later than June 21, 2019. Responses to such discovery shall be due within
                         the time permitted by applicable rules.
                    iii. January 10, 2020 shall be the date on which the parties exchange their
                         initial lists of fact witnesses they intend to depose, including any third-party
                         witnesses.
                    iv. January 15, 2020 shall be the date on which Parties shall have substantially
                        completed the production of all documents responding to the Document
                        Requests and completed the responses to all other written discovery (it
                        being understood that Parties will produce responsive materials on a rolling
                        basis in advance of such date).
                     v. January 20, 2020 shall be the date on which Parties shall provide
                        categorical privilege logs of documents responsive to the Document
                        Requests that were withheld on the basis of any claim of privilege (the
                        “Privilege Logs”). The Privilege Logs shall provide (1) the date range of

2
    This paragraph 3(b) does not apply to fact discovery relating to creditors holding unsecured
     claims to whom the Trust succeeds for purposes of avoiding transfers of interests by the
     Debtors pursuant to Section 544(b)(1) of the Bankruptcy Code, which the Parties have agreed
     to schedule and conduct on a separate track.

                                                    2
                Case 18-50489-CSS         Doc 522     Filed 09/18/21      Page 3 of 4




                        the documents, (2) author(s)/sender(s) and recipients, (3) the general subject
                        matter, (4) the basis for withholding the documents (e.g. attorney-client
                        privilege, work-product doctrine, and (5) the number of documents
                        withheld in that category.
                    vi. September 1, 2020 shall be the date on which depositions of fact witnesses,
                        including depositions of any third-party witnesses, may begin. Deposition
                        notices must be served no later than fourteen (14) days prior to the
                        deposition date, and any objections thereto must be served no later than
                        seven (7) days before the deposition date; provided however, that the
                        objection deadline will be no earlier than three days after the date the
                        deposition notices are served. The parties shall confer upon dates
                        convenient for the witness and counsel with respect to the scheduling of
                        individual depositions.
                   vii. October 5, 2020 shall be the last date by which Parties may serve discovery
                        requests on third parties (the “Third Party Deadline”).
                   viii. October 30, 2020 shall be the last date by which parties may serve
                         deposition notices on any other Party.
                    ix. August 16, 2021 shall be the date on which all fact discovery shall be
                        complete, including discovery from third parties.3 Reasonable requests for
                        follow up documents or limited fact depositions based on new information
                        discovered after this date will not be unreasonably withheld. Moreover, this
                        period may be extended as to third party discovery to the extent necessary
                        to accommodate third party responses to reasonable discovery requests
                        timely served by the Third Party Deadline.
             c. Expert Discovery.
                     i. August 16, 2021 shall be the date by which the Parties must designate initial
                        expert witnesses, including a brief description of the general topics on
                        which those witnesses will testify.
                     ii. October 20, 2021 shall be the date by which the Parties shall engage in the
                         simultaneous exchange of expert reports on issues for which they bear the
                         burden of proof (it being understood that the submission of such expert
                         reports shall not be deemed admissions by the submitting party that it bears
                         the burden of proof on any issue). These reports must satisfy the
                         requirements of rule 26(a)(2)(B) of the FRCP.



3
    For the avoidance of doubt, this deadline shall not apply to the depositions of Javier Gonzalez,
      Pablo Blanco Perez, and the corporate representatives of the YPF and Repsol Defendants, as
      well as the Trust, should the Court grant the YPF Defendants’ Motion to Compel. [D.I. 514]
      All parties reserve their rights with respect to the deposition of the Trust and the YPF
      Defendants’ Motion to Compel.

                                                  3
          Case 18-50489-CSS         Doc 522      Filed 09/18/21     Page 4 of 4




              iii. December 1, 2021 shall be the date by which the Parties shall engage in the
                   simultaneous exchange of any expert rebuttal reports or initial reports
                   addressing issues that were not addressed in the initial expert reports, as
                   well as any disclosures prepared by the rebuttal expert witnesses in response
                   to initial expert reports. These disclosures must satisfy the requirements of
                   rule 26(a)(2)(B) of the FRCP. No party shall be obligated to submit an
                   expert rebuttal report.
              iv. December 22, 2021 shall be the date by which the Parties shall submit any
                  expert rebuttal or reply reports in response to the rebuttal or initial reports
                  previously exchanged by the Parties. These disclosures must satisfy the
                  requirements of rule 26(a)(2)(B) of the FRCP. No party shall be obligated
                  to submit an expert rebuttal report.
               v. February 11, 2022 shall be the date on which all expert discovery shall be
                  complete. The parties shall confer and agree upon dates for conducting
                  expert deposition in advance of this date.
       d. Dispositive Motion Deadline. The schedule for the briefing of any and all motions
          for summary judgment shall be as follows: plaintiff’s opening brief due February
          23, 2022, defendants’ opposition briefs and defendants’ opening briefs due April
          6, 2022, plaintiff’s reply brief and plaintiff’s opposition brief due April 27, 2022,
          and defendants’ reply briefs due May 18, 2022. No brief shall exceed 60 pages.
       e. Pre-Trial Conference. The Court will hold a status conference on May 25, 2022
          at 10:00 am to set a pretrial schedule. All Parties’ rights are reserved regarding the
          issue of whether the trial of this matter will take place in this Court.
       f. Mediation. The Parties shall have jointly selected a mediator and agreed on a
          format and schedule for mediation by May 14, 2021.
    4.      Modification for Cause. The Parties may, on written agreement, modify any of
the provisions in paragraphs 3(a), (b), and (c). The Court may modify any provision hereof
but will only do so on a finding of a risk of irreparable harm.
    5.      Amendment without Prejudice. The Parties’ proposal of this Fourth Amended
Scheduling Order is without prejudice to any right or claim the Trust may have with respect to
any alleged violation of the August 19, 2021 Discovery Order by the YPF Defendants, and to
the YPF Defendants’ defenses with respect to any such claim or alleged violation. In addition,
the Parties’ proposal of this Fourth Amended Scheduling Order is without prejudice to the YPF
Defendants’ motion to seek a stay or extensions of the August 19, 2021 Discovery Order from
any applicable court, and/or with respect to their rights to appeal from that Order.




    Dated: September 18th, 2021                  CHRISTOPHER S. SONTCHI
    Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE


                                             4
